Citation Nr: 0818658	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  95-38 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a left foot fracture with a bone spur.

2.  Entitlement to an initial rating in excess of 60 percent 
for residuals of an injury of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970, April 1971 to February 1992, and July 1995 to 
August 1995.  His awards and decorations include the Purple 
Heart Medal.

This case is currently before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

When this case was most recently before the Board in August 
2005, it was decided in part and remanded in part.  It has 
since been returned to the Board for further appellate 
action.

During the pendency of these claims, the rating for the 
veteran's low back disability was increased to 60 percent, 
from the effective date of service connection.

The issue of entitlement to a compensable rating for the 
residuals of a fracture of the left foot is addressed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  At not time during the initial rating period, has the 
functional impairment of the veteran's low back been worse 
than favorable ankylosis.

2.  At no time during the initial rating period, has the 
veteran had more than moderate incomplete paralysis of the 
left sciatic nerve or more than mild incomplete paralysis of 
the right sciatic nerve.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
residuals of an injury of the lumbosacral spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243, § 
4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The veteran's claim was initially adjudicated long before the 
enactment of the VCAA in November 2000.  The record reflects 
that the originating agency provided the veteran with VCAA 
notice, to include notice that he submit any pertinent 
evidence in his possession and notice concerning the 
effective-date element of the claim, by letters mailed in 
February and July 2006.  

Although the veteran was not provided adequate notice until 
long after the initial adjudication of the claim, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
September 2007.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had adequate 
VCAA notice been provided at an earlier time.  Moreover, as 
explained below, the Board has determined that an increased 
rating is not warranted.  Consequently, no effective date for 
an increased rating will be assigned, so the failure to 
provide earlier notice with respect to that element of the 
claim clearly was no more than harmless error.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent post-service medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Service medical records show that the veteran was treated for 
low back pain with left sciatica due to a herniated disc at 
L5/S1.  In connection with his examination for retirement in 
January 1992, he was noted to have a history of a herniated 
nucleus pulposus at L4-5 with chronic low back pain, left-
sided weakness and an absent left ankle jerk. 

In September 1992, the veteran underwent a VA general medical 
examination.  He complained of pain in his low back, 
radiating down to his left foot.  Upon physical examination, 
the veteran had forward flexion of 75 degrees, backward 
extension of 15 degrees, lateral flexion of 20 degrees, and 
rotation of 30 degrees.  Mild paravertebral muscle spasm was 
observed.  The veteran had no fixed deformity or postural 
abnormality.  An X-ray examination disclosed sacralization of 
the distal lumbar segment on the right with pseudo joint 
formation.  The examination was otherwise unremarkable.  
Based on myelogram studies, the veteran was diagnosed with 
herniated nucleus pulposus at L4-5, spondylolisthesis, and 
sciatica involving the left lower extremity.

A December 1993 VA X-ray study disclosed that there were 6 
lumbar segments.  The vertebral body height was preserved and 
there was partial sacralization of the distal lumbar segment 
on the right with pseudo joint formation.  Narrowing of the 
L5-6 and L6-S1 spaces, consistent with the presence of 
degenerative disc disease, was noted.  Minor osteophyte 
formation was observed at several levels of the lumbar spine.

In August 1994, the veteran underwent a VA orthopedic 
consultation to address his back problems.  Physical 
examination showed an absent ankle jerk on the left side, 
evidence of sciatic stretch with straight leg raising on the 
left, and tenderness at the L4-5 space.  An X-ray study 
showed loss of the L4-5 space and obliteration of the facet 
of L4-5 on the left side.  He was diagnosed with 
radiculopathy and "probably significant facet arthropathy."  
A note from December 1994 indicates that the veteran's facet 
arthropathy was severe and that he was possibly a candidate 
for spot fusion.

In the September 1995 hearing before the undersigned, the 
veteran provided testimony concerning his back symptoms, to 
include low back pain and sciatica.  He stated that severe 
back problems occurred once every two or three weeks and 
lasted from 3 to 7 days per episode.

In June 1998, the veteran underwent another VA examination to 
ascertain the severity of his low back disability.  His 
claims files were reviewed and his pertinent history was 
discussed.  The veteran complained of sharp pain in the 
center of his back that radiated down the lateral aspect of 
his left leg to the left great toe.  He described constant 
shifting of his body position to alleviate the symptoms.  He 
also said his symptoms were worsening, and that he sometimes 
noticed tripping over his feet.  He reported having severe 
muscle cramps at night.  Neurological symptoms were also 
described to include pins and needles and some dribbling of 
urine but no frank incontinence.  The veteran stated that 
approximately 6 to 8 times per year he had severe flare-ups 
of symptoms, causing him to remain in bed for two weeks or 
more.  He noted the use of 1 to 2 sick days since January of 
that year, with more sick days the previous year.

Upon physical examination, motor strength was 5/5 in the 
lower extremities, with the exception of a slight decrease in 
the extensor hallucis longus of the left boot.  Muscle bulk 
and tone were normal, with no evidence of atrophy in foot or 
leg musculature.  Pinprick examination was significant for 
decrease in the area of the dorsum of the left foot.  The 
left ankle jerk was considered absent.  The veteran's gait 
was without evidence of ataxia and the veteran could heel toe 
walk.  

A June 1998 computed tomography (CT) scan disclosed the 
presence of foramina narrowing at L5-S1 on the left, without 
demonstration of spinal stenosis.  Mild bulging of the disc 
at L4-5 and spondylosis deformans were also noted.

In July 1998, the veteran underwent an additional VA 
examination of his spine.  His claims file was reviewed and 
pertinent medical history was discussed.  The veteran 
reported an inability to run and pain with prolonged 
standing, sitting, or walking.  Use of pain relief medication 
was only mildly effective.  The veteran was currently 
employed.

Upon physical examination, the veteran stood and walked with 
a normal posture, leaning back with his hips only partly 
flexed.  His back was showed no deformity and his paraspinal 
muscles had normal tone and no spasm.  Tenderness to 
palpation was noted midline at the lumbosacral junction.  
Range of motion was from 22 degrees of extension to 80 
degrees of flexion with 14 degrees of lateral bend to each 
side and 18 degrees of rotation bilaterally.  The veteran 
displayed apparent pain on the lateral bend and rotation.  
His straight leg test was positive on the left at 60 degrees.  
There was no atrophy of the calves and patellar deep tendon 
reflexes were 3+.  The right Achilles tendon reflex was 1+ 
and the left was absent.  The veteran's radiological history 
was addressed and clarified.  He was noted to have six lumbar 
vertebrae with a transitional thoracolumbar vertebra.  This 
was noted to have a transverse process on the right and a 
minuscule rib on the left.  He also had transitional 
lumbosacral vertebra with a typical lumbar transverse process 
on the left and a sacralized transverse process on the right.  
After further discussion of the structure of the veteran's 
spine, the examiner diagnosed intervertebral disc syndrome, 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain, positive straight leg raise, 
absent left ankle jerk, and radiographic findings of spinal 
stenosis.

Also of note, a July 1998 VA foot examination disclosed pain 
and paresthesias that were attributed to the veteran's spine 
disability.

A July 2000 VA X-ray report shows osteoporosis and 
degenerative changes of the lumbar spine.  Marked narrowing 
of the L5-6 interspace was observed.  Vertebral body height 
was preserved and there was no spondylolysis or 
spondylolisthesis seen.

Clinical records from December 2001 include magnetic 
resonance imaging (MRI) findings of no significant extrusion 
of disc material into the spinal canal with minimal evidence 
of spinal stenosis at the L5 level.  Degenerative disc 
disease was noted at L3-4 and L4-5 disc spaces.  A coinciding 
electromylogram (EMG) study revealed denervations and sub-
acute radiculopathy in the veteran's left leg.

In November 2002, the veteran underwent a VA general medical 
examination.  His claims files were reviewed extensively and 
pertinent history was discussed.  The veteran complained of 
erectile dysfunction.  He also complained of osteoporosis, 
which he related to his lumbar spine disability.

His musculoskeletal examination revealed no muscle atrophy or 
wasting of any extremity.  His muscles were characterized as 
well developed.  Neurological examination included 
monofilament testing that was normal.  Ankle jerk was 2/4 on 
the right and 1/4 on the left.  His strength was 5/5 
throughout.  No gross sensory deficit was noted in any 
extremity.  The veteran had no gait abnormality and performed 
heel to toe walk with difficulty, complaining of back pain.

In April 2004 the veteran underwent an additional VA medical 
examination of his spine.  His claims files were reviewed and 
pertinent history was discussed.  The veteran complained of 
frequent flare-ups of back pain that require bed rest.  These 
were described to involve several days per month.  The 
veteran denied bowel or bladder dysfunction.  The veteran 
said that he occasionally ambulates with a cane and was able 
to do his job.

Upon physical examination, the veteran had a slow but smooth 
gait, without the use of a cane.  He showed no spine 
curvature abnormality or muscle spasm.  There was no 
ankylosis or evidence of paraspinal muscle spasm, atrophy, or 
fatigability.  The veteran had no guarding secondary to pain.  
His pain was described as centering on his lumbosacral spine.  
His straight leg test was negative.  The veteran did show 
subjective decrease of sensation on touching at the lateral 
aspect of his right leg.  Muscle strength was 5/5 and there 
was no evidence of atrophy or asymmetry in the lower 
extremities.  Deep tendon reflex was 2+ bilaterally.  Rectal 
examination was normal and indicated sensation.  Range of 
motion testing, using a goniometer, revealed 7 degrees of 
extension, left lateral flexion of 30 degrees, right lateral 
flexion of 25 degrees, left lateral rotation of 20 degrees, 
right lateral rotation of 20 degrees, and no forward flexion 
findings.  Continued findings of degenerative narrowing of 
the L4-L5-S1 spaces were noted, based on X-rays that also 
showed evidence of arthritic changes.  This was said to cause 
his right and left leg radiculopathy.

A VA genitourinary examination from the same month included 
findings of diminished sensation to light touch of the distal 
lower extremities, right greater than left.  In addition, the 
dorsalis pedis pulse was not palpable bilaterally.  Other 
findings were normal.

VA progress notes from September 2004 address the veteran's 
reports of pain in his lower back and legs, described as 5 
out of 10.

The veteran underwent a VA spine examination in February 
2005.  His claims files were reviewed and pertinent history 
was discussed.  The veteran ambulated with a cane and had a 
broad-based ataxic gait, with his back bent forward.  His 
course since onset was characterized as progressively worse.  
He endorsed monthly incontinence, daily urinary frequency, 
constant urinary urgency, constant erectile dysfunction, 
daily fecal incontinence, daily leg or foot weakness, daily 
numbness, daily paresthesias, daily unsteadiness, and 
constant urinary retention.  The examiner attributed the 
veteran's erectile dysfunction to his prostate enlargement.  
With respect to his disc problems, the veteran complained of 
severe flare-ups occurring weekly and lasting from 4 to 7 
days.  He described severe fatigue and moderately decreased 
motion.  The veteran described stiffness, weakness, and spasm 
in his lower back.  He described his pain as constant, 
severe, and radiating.  He required a cane for ambulation and 
was limited to walking 1/4 mile.

Upon physical examination, the veteran's posture was 
described as fixed in a flexed position, but symmetrical.  He 
had an ataxic gait.  His right leg was described as larger, 
by less than 1/2 inch at the mid thigh and mid calf.  Some 
lumbar flattening was noted, but no other abnormalities of 
spinal curvature was indicated.  Range of motion testing 
revealed 3 degrees of extension, 50 degrees of flexion, 12 
degrees of left lateral flexion, 15 degrees of right lateral 
flexion, 15 degrees of left lateral rotation and 10 degrees 
of right lateral rotation upon active and passive testing.  
Some additional loss of motion upon repetitive testing was 
noted, with the veteran's flexion capacity being reduced to 
between 0 and 40 degrees with repetitive use, due primarily 
to pain.  Sensory examination revealed motor findings of 2/5 
for left hip flexion, 3/5 for left knee extension, and 3/5 
for left ankle dorsiflexion.  For the right side, the veteran 
had 2/5 strength in hip flexion, 3/5 in knee extension, and 
3/5 in ankle dorsiflexion.  Lasegue's sign was positive 
bilaterally.

Based on these findings, the veteran was diagnosed with 
degenerative disc and joint disease of the spine, with spinal 
stenosis, pain, muscle spasm, limited range of motion and 
radiculopathy.  This disability was said to produce 
significant occupation affects, to include decreased mobility 
and problems lifting and carrying.  These were said to be 
causative of increased absenteeism.  The veteran reported 
having missed 20 days of work due to pain.  This condition 
was also said to have severe or preventative effects on many 
activities of daily living, but no effect on feeding and only 
mild affect on toileting.

February 2005 VA vascular examination notes include a review 
of the veteran's claims files and address leg pains.  This 
report relates the veteran's pain to both his diabetic 
neuropathy and his radiculopathy.

In August 2006 the veteran underwent a VA spine examination.  
His claims files were reviewed and pertinent history was 
discussed.  The veteran continued to complain of back and leg 
pain and had been using a TENS unit for pain management.

Upon physical examination, the veteran was again described as 
well developed and well nourished.  Findings from the April 
2004 examination report appear to have been carried forward.  
Range of motion testing in August 2006 revealed 7 degrees of 
extension, 34 degrees of flexion, 20 degrees of left lateral 
flexion, 11 degrees of right lateral flexion, 5 degrees of 
left lateral rotation, and 8 degrees of right lateral 
rotation.  The veteran had tenderness and guarding throughout 
his range of motion.  A May 2005 MRI study was described to 
show multifactorial changes including moderate canal stenosis 
at L4-5.  The veteran was then diagnosed with chronic low 
back pain with some decrease sensation to lateral aspect of 
left leg.  His symptoms of urinary incontinence were found to 
be unlikely related to his spinal dysfunction.

The veteran was accorded his most recent VA spine examination 
in December 2006.  His claims files were reviewed and 
pertinent history was discussed.  The veteran complained of 
pain and flare-ups associated with walking, bending or 
stretching.  This involved his lumbar region and radiated to 
his distal lower extremities.  He also complained of 
stiffness and weakness.  He used a cane to help prevent 
falling.  He complained of no constitutional symptoms, but 
had some bowel and bladder symptoms that were believed to be 
attributable to his diabetes.  He did not report 
hospitalizations, emergency room visits, or periods of 
incapacitation in the preceding 12 months.  The veteran said 
that his spine problems produced mild or moderate effects on 
various activities of daily living.

Physical examination of the lower back revealed no evidence 
of muscle spasm at rest or with movement at maximum flexion.  
No tenderness of the paraspinal muscles was noted.  There was 
no obvious deformity in the curvature of the veteran's spine.  
He showed no listing.  Range of motion testing revealed 0 to 
75 degrees of forward flexion; with pain starting at 45 
degrees.  Upon repetitive testing, this was further 
characterized as limited to 60 degrees.  Extension was to 20 
degrees, with pain from 10 to 20 degrees and limitation from 
repetitive testing to 15 degrees.  Left and right lateral 
flexion was limited to 30 degrees with no pain and limitation 
of left and right lateral rotation was 30 degrees with mild 
pain at the maximum range.

The examining physician estimated that, during acute flare-
ups, there is probably a limitation to 60 degrees of flexion 
secondary to pain.  However, the examiner added a caveat that 
he did not observe this.  He also estimated moderate 
functional impairment during flare-ups.  The examination of 
the lower extremities revealed 5/5 motor strength and 2/4 
deep tendon reflexes bilaterally.  Straight leg test was 
negative.  

Based on the physical findings and a review of previous 
clinical data, the examiner determined that the veteran would 
have moderate limitation in physical employment but minimal 
limitation with sedentary employment.  He was noted to have 
retired in November 2006 and was previously employed in 
sedentary employment.  He noted no record of incapacitation 
due to the veteran's low back symptoms.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, the 
maximum rating provided for intervertebral disc syndrome is 
60 percent and it is authorized for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2004).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  An evaluation of 10 
percent is warranted if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees; the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or if there is a vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2007).

Analysis

At the outset, the Board notes that VA's General Counsel, in 
a precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects. VAOPGCPREC 
7-2003 (Nov. 19, 2003).  The revised criteria may only be 
applied as of their effective date and, before that time, 
only the former version of the regulation may be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

The veteran's low back disability has been assigned a 60 
percent rating for the entire initial rating period, from 
March 1, 1992, to the present.

For the period prior to September 23, 2002, 60 percent is the 
maximum rating authorized under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  In addition, 38 C.F.R. § 4.14 precludes 
the assignment of a rating under Diagnostic Code 5293 and a 
separate rating under a diagnostic code for rating functional 
impairment of the lumbosacral spine or neurological 
impairment of a lower extremity because such impairment is 
not separate and distinct from the impairment contemplated by 
Diagnostic Code 5293.  

The Board further notes that the currently assigned rating of 
60 percent is the maximum rating authorized when rating 
intervertebral disc syndrome on the basis of incapacitating 
episodes and that the orthopedic and neurological components 
of the disability may not be separately rated while the 
disability is being rated on the basis of incapacitating 
episodes.

The Board notes that under the former or revised criteria, 
the components of the disability may be separately rated on 
the basis of functional impairment of the lumbosacral spine 
and neurological impairment of a lower extremity since none 
of the symptomatology or functional impairment contemplated 
by such ratings would overlap. 

The Board notes that none of the medical evidence shows that 
the veteran has more than favorable ankylosis of the 
lumbosacral spine.  Therefore, under the former or current 
criteria, the functional impairment of his lumbosacral spine 
does not warrant more than a 40 percent rating.

With respect to neurological impairment of the lower 
extremities, the medical does not show that the neurological 
impairment in the veteran's left lower extremity more nearly 
approximates moderately severe than moderate or that the 
neurological impairment in his right lower extremity more 
nearly approximates moderate than mild.  In this regard, the 
Board acknowledges that the veteran has complained of sharp 
pain radiating from his back to his left lower extremity; 
however as of the June 1998 VA examination, he displayed 5/5 
motor strength, an absent left ankle jerk and only a slight 
decrease in the extensor hallucis longus distribution of his 
left foot.  His leg muscles were normal in appearance.  The 
EMG study from December 2001 only showed sub-acute 
radiculopathy in the left leg.  

The Board observes that the report of a November 2002 VA 
examination indicates that neither gross sensory deficit in 
any extremity, muscle atrophy, nor muscle wasting was 
present.  Strength was noted to be 5/5.  At the February 2004 
examination, there was decreased sensation at the lateral 
aspect of the right leg, but the neurological findings were 
otherwise normal.  At the February 2005 VA examination, the 
veteran complained of a broad range of neurological deficits 
and symptoms, and presented with difficulty walking, use of a 
cane, and a bent posture.  Physical findings included motor 
deficits of 2/5 or 3/5 in the lower extremities and sensation 
was diminished but there was no atrophy in either lower 
extremity.  Moreover, at the August and December 2006 
examinations, the veteran displayed 5/5 motor strength and a 
negative straight leg test.  

Thus, it is clear that the neurological impairment in the 
left lower extremity does not warrant more than a 20 percent 
rating (moderate incomplete paralysis of the sciatic nerve) 
during any portion of the initial rating period and that the 
neurological impairment in the right lower extremity does not 
warrant more than a 10 percent rating (mild incomplete 
paralysis of the sciatic nerve) during any portion of the 
initial rating period.  Separate ratings of 40 percent (low 
back impairment), 20 percent (left lower extremity 
impairment) and 10 percent (right lower extremity impairment) 
do not combine to more than a 60 percent rating.  See 
38 C.F.R. § 4.20 (2007).  Therefore, it would not be to the 
veteran's advantage to separately rate the components of the 
disability.

The Board parenthetically notes that the veteran has been 
granted separate compensable ratings for diabetic peripheral 
neuropathy in both lower extremities and for anal sphincter 
impairment as secondary to his service-connected low back 
disability.  He does not appear to be seeking appellate 
review with respect to any of these ratings.

During the pendency of the instant claim, the veteran has 
submitted hearing testimony, numerous Internet articles, and 
numerous statements supporting his contention that he is 
entitled to a higher disability rating for his spine 
disability.  The veteran is certainly competent to present 
evidence regarding matters he can observe and the Board notes 
that his military occupational specialty reflects some 
medical experience and training.  The Board has considered 
this evidence along with the medical evidence of record, but 
finds the objective medical evidence of record more probative 
than the veteran's contentions in assessing the current 
severity of his spinal disability.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the assigned rating of 60 
percent.  See Hart v. Mansfield, 21 Vet. App. 505; Fenderson 
v. West; 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for his low back disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  While the veteran 
was found by the February 2005 examiner to have significant 
occupational effects and absenteeism attributable to his 
spine disability, the December 2006 examiner found only 
moderate limitation of physical employment.  Importantly, the 
December 2006 examiner also found that the veteran's 
disabilities presented only minimal limitation from 
performing sedentary work, which the veteran had been engaged 
in and had recently retired from.  While the manifestations 
of the disability are of a nature, duration and severity to 
result in significant occupational impairment, there is 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating of 60 percent.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial rating in excess of 60 percent for 
residuals of an injury of the lumbosacral spine is denied.


REMAND

Unfortunately, on the title page of the Board's August 2005 
decision and remand, the Board mistakenly identified one of 
the issues on appeal as entitlement to an initial rating in 
excess of 10 percent for residuals of a left foot fracture 
with a bone spur.  In this regard, the Board notes that as of 
August 2005, the disability had been assigned a 
noncompensable rating throughout the initial rating period.  
In the subsequent VCAA notice sent to the veteran and in the 
September 2007 supplemental statement of the case, the 
Appeals Management Center (AMC) also mistakenly identified 
the veteran's claim as a claim for a rating in excess of 10 
percent for the left foot disability.  Although additional 
pertinent evidence was received while the case was in remand 
status, the AMC did not address whether such evidence 
supports the assignment of a compensable rating for the left 
foot disability.  

In light of these circumstances, this case is REMANDED to the 
RO or AMC in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
any indicated development, to include 
providing the veteran and his 
representative with another VCAA letter 
that properly identifies the veteran's 
claim, informs him of what is required of 
him, and informs him of the assistance VA 
will provide to obtain evidence on his 
behalf.

2.  Then, the RO or the AMC should 
readjudicate the appellant's claim for a 
compensable rating for the residuals of a 
left foot fracture with a bone spur.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


